DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 -4, 6 – 8, 11 – 17, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YEOW et al; (Publication number: WO 2014/015378 A1), hereafter YEOW.

Regarding claim 1:
	YEOW discloses a device (YEOW ABSTRACT; Figure 3) comprising: 
 	a content processing component operable in a content processing state (YEOW Figure 4 display means 415);

 	a receiver operable to receive captured data indicative of a health condition of a user of the device (YEOW Figure 4 sensor array 410); and 
 	a processor (YEOW Figure 4 420) configured to; process the captured data to identify a trigger indicative of a possible change in the health condition of the user (YEOW [0893] triggers such as elevated temperature and abnormal breathing are indicative a flu, for example); and 
 	in response to the trigger, modify the content processing state of the content processing component such that at least one characteristic of the augmented reality data is modified (YEOW [0892 – 0894] – display means 415 is prompted to display vitality indicia when a health condition is detected; treatment recommendation also displayed on augmented display 310).

Regarding claim 2:
	YEOW discloses a device as claimed in Claim 1, wherein the receiver comprises an eye tracking sensor for monitoring location of an eye of a user of the device and the trigger comprises eye movements of a user of the device (YEOW Figure 4 410d – [0937 – 0942] rear facing camera detects eye movements can be a trigger indicating obstructed or limited view)

Regarding claim 3:
	YEOW discloses a device as claimed in claim 1, wherein the trigger comprises a fixation of an eye of a user on at least one attribute of the augmented reality data (YEOW [0943] eye focused on fixed spot to define blind spot).

Regarding claim 4:
	YEOW discloses a device as claimed in claim 1, wherein the receiver comprises an eye tracking sensor (YEOW Figure 4 410d) for monitoring a size of a pupil of a user of the device, and the trigger comprises a dilation of a pupil of the user of the device (YEOW [0924]; dilation compared against reference values may trigger suggestion remedial actions).

Regarding claim 6:
	YEOW discloses a device as claimed in claim 1, wherein the receiver comprises a microphone, and the trigger comprises an increase in noise levels and/or number of audio sources receive by he microphone in use (YEOW [0876]).

Regarding claim 7:
	YEOW discloses a device as claimed in claim 1, wherein the receiver is operable to receiver user monitoring captured data and environmental sensor monitoring data, and the processor is configured to process the user monitoring captured data and the environmental sensor monitoring data to identify the trigger indicative  of a possible change in the health condition of the user (YEOW [0880] data on pollen count and 

Regarding claim 8:
	YEOW discloses a device as claimed in claim 1, wherein the receiver comprises an object recognition system for recognising objects of an external environment of a user of the device, and the trigger comprises an object of an external environment of a user of the device (YEOW [0879]).

Regarding claim 11:
	YEOW discloses a device as claimed in claim 1, wherein the receiver comprises a motion tracker for tracking motion of a head of a user of the device, and the trigger comprises a determination of a position of a head of a user of the device (YEOW Figure 4 410a – [0953]).

Regarding claim 12:
	YEOW discloses a device as claimed in claim 1, wherein the augmented reality data comprises at least one of a visual object and an audio object (YEOW Figure 4 – 415c and 415d).

Regarding claim 13:
	YEOW discloses a device as claimed in claim 1, wherein the augmented reality data comprises video content, and the at least one characteristic of the augmented 

Regarding claim 14:
	YEOW discloses a device as claimed in claim 1, wherein the augmented reality data comprises audio content, and the at least one characteristic of the augmented reality data is any of audio volume, audio frequency, presence of audio or number of audio sourced provided as audio content (YEOW [0876] vitality indicia communicated using speaker construed as presence of audio).

Regarding claim 15:
	YEOW discloses a device as claimed in claim 1, wherein the augmented reality data comprises light provided to a user of the device, and the at least one characteristic of the augmented reality data is any of light intensity, light colour, presence of light, or light flash rate (YEOW [0945]).

Regarding claim 16:
	YEOW discloses a device as claimed in claim 1, wherein the augmented reality data comprises a visual object provided to a user of the device, and the at least one characteristic of the augmented reality data is any of a boundary of the visual object, an indicator of the visual object, a transparency of the visual object, and image type of the 


Regarding claim 17:
	YEOW discloses a device as claimed in claim 1, wherein the augmented reality data comprise data indicative of external environment conditions perceived by the user of the device, and the trigger comprises a change to the perceived external environment conditions (YEWO [0822] external sound detected and dangerous sound levels can trigger warning to user).

Regarding claim 20:
	YEOW discloses a device as claimed in claim 1 wherein the device comprises or is comprised in a headset (YEOW Figure 3).

Regarding claim 22:
	YEOW discloses the device as claimed in claim 1, wherein the receiver is operable to receive real-time data indicative of a health condition of a user of the device (YEOW Figure 4 – sensor array 410 receives real-time data as measured by sensors 410a – 410j).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over YEOW in view of Olsen et al; (Patent number: 5, 311, 876), hereafter Olsen.

Regarding claim 5:
	YEOW discloses performing electroencephraphy of a user (YEOW [0831]), but does not disclose the trigger comprises a pattern in monitored electric potential signals.
	However, Olsen discloses automatic detection of seizures using electroencephalographic signals. More specifically, Olsen discloses a feature step in which data from each epoch is characterized (Olsen Col 4 lines 40 – 65) whereby normal data and seizure data can be separated.
	It would have been obvious to modify YEWO monitoring electrical potential signals of a user of the device, and the trigger comprising a pattern in the monitored electrical potential, as claimed. Those skilled in the art would appreciate the ability to accurately distinguish a seizure of the user.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over YEOW in view of Dear et al; (Publication number: US 2002/0035338 A1), hereafter Dear.

Regarding claim 19:
	YEOW does not disclose a device as claimed in claim 1 wherein the receiver is operable to receive data indicative of any attention deficit hyperactivity disorder, epilepsy, autism, depression, seasonal affective disorder, or jetlag.
	However, Dear discloses epileptic seizure detection and prediction by self-similar methods. More specifically, Dear discloses detecting epilepsy through EEG recording generated by electrode placed on the user’s head (Dear Figures 1 and 5).
	It would have been obvious to modify YEOW wherein the receiver is operable to receive data indicative of any attention deficit hyperactivity disorder, epilepsy, autism, depression, seasonal affective disorder, or jetlag, as claimed. Those skilled in the art would appreciate the ability to warn the user of detection of seizure thereby promoting diagnosis and treatment.

Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over YEOW in view of Bao Tran (Publication number: US 2007/0276270 A1), hereafter Tran.

Regarding claim 18:
	YEOW does not disclose a device as claimed in claim 1, wherein the augmented reality data retains data indicative of potential hazards to a user of the device in spite of any modification to the augmented reality data.
	However, Tran discloses a mesh network stroke monitoring appliance. More specifically, Tran discloses measuring data related to ambulation and falls several times each data to provide a comprehensive data set (Tran [0119]).
	It would have been obvious to modify YEOW wherein the augmented reality data retains data indicative of potential hazards to a user of the device in spite of any modification to the augmented reality data, as claimed. Those skilled in the art would appreciate achieving compressive data set ensuring thereby allowing the patient to observe trends in the data.

Regarding claim 21:
	YEOW does not disclose a device as claimed in claim 1, wherein the receiver is operable to receive historic data indicative of a health condition of a user of the device.
	However, Tran discloses a mesh network stroke monitoring appliance. More specifically, Tran discloses measuring data related to ambulation and falls several times each data to provide a comprehensive data set (Tran [0119]).
	It would have been obvious to modify YEOW wherein the augmented reality data retains data indicative of potential hazards to a user of the device in spite of any modification to the augmented reality data. Those skilled in the art would appreciate achieving compressive data set ensuring thereby allowing the patient to observe trends in the data.


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over YEOW in view of Duffy et al; (Publication number: US 2022/0083986 A1), hereafter Duffy.

Regarding claim 24:
	YEOW discloses a device comprising: a content processing component operable in a content processing state; a content transducer configured to provide augmented reality data to a user of the device based on an output of the content processing component.

	However, Duffy discloses digital assistant-enable daily briefings. More specifically, Duffy discloses a receiver operable to receive input data indicative of upcoming travel of a user of the device to a different time zone (Duffy [0249]); and a processor configured to: process the input data to identity a destination time zone and a time of travel of a user of the device (Duffy [0228] nodes related to departure date/time); and in response to the identification, modify the content processing state of the content processing component such that at least one characteristic of the augmented reality data is modified (Duffy [0248] text-based content report is displayed).
	It would have been obvious to modify YEOW a receiver operable to receive input data indicative of upcoming travel of a user of the device to a different time zone; and a processor configured to: process the input data to identity a destination time zone and a time of travel of a user of the device; and in response to the identification, modify the content processing state of the content processing component such that at least one characteristic of the augmented reality data is modified, as claimed. Those skilled in the art would appreciate the ability to receive reports on upcoming or missed events, thereby assisting the user in completing required tasks


Allowable Subject Matter
Claim(s) 9, 10, and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Examiner, Art Unit 2623